Powell,- J.
The defendant had a combination store and restaurant in LaGrange. The State’s witness went into the store, approached the defendant’s son, and said, “I want some liquor.” The young man said, “Iiow much?” The witness replied, “One pint.” The young man said, “It will cost you seventy-ñve cents.” The witness then handed the young man seventy-five cents, and was told by him to wait a moment there where he was, in the rear of the restaurant. The young man to whom the money had been given then went to the front of the restaurant, to where his father, the present defendant, was, and leaned over the counter and said something to him, and the latter went to the rear of the restaurant and delivered a pint of whisky to the witness. The defendant had received that day a package marked “glass,” and he admitted, after his arrest, that he had received twelve pints of whisky. Pather and son were both guilty. Loeb v. State, 6 Ga. App. 23 (64 S. E. 338); Stradley v. Atlanta, ante, 441 (67 S. E. 107).

Judgment affirmed.